United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF AGRICULTURE,
AGRICULTURAL MARKETING SERVICE,
Afton, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2104
Issued: February 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2006 appellant filed a timely appeal from an October 19, 2005 Office of
Workers’ Compensation Programs’ merit decision, denying his claim for wage-loss
compensation from February 23 to September 12, 2005. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s total disability from February 23 to September 12, 2005
was causally related to his November 22, 2004 employment injury.
FACTUAL HISTORY
On November 30, 2004 appellant, then a 64-year-old market news recorder (clerk), filed
a traumatic injury claim alleging that on November 22, 2004 he injured his left shoulder and
right knee when he fell backward while examining a bale of tobacco. On December 16, 2004 a
treating physician indicated that appellant could return to work without restrictions. On

February 23, 2005 the Office accepted his claim for a left rotator cuff strain and sprain. On
June 1, 2005 the Office accepted left superior glenoid labrum lesions as related to the
November 22, 2004 employment injury.1 Appellant filed a claim for total disability beginning
February 23, 2005.2
On April 7, 2005 Dr. Charles E. Barnes, an attending Board-certified orthopedic surgeon,
provided findings on physical examination. He stated that appellant had left shoulder pain with
overhead activity and internal rotation. Appellant also had left arm pain posteriorly and laterally.
Dr. Barnes diagnosed left shoulder adhesive capsulitis and possible internal derangement of the
left shoulder.3 On May 19, 2005 he stated that a magnetic resonance imaging (MRI) scan and
arthrogram suggested a tear of the posterior and superior glenoid labrum. On June 28 and
September 1, 2005 Dr. Barnes stated that appellant’s condition was unchanged. He provided
findings on examination and diagnosed a posterior superior labral tear of the left shoulder and
subacromial impingement syndrome with rotator cuff tendinitis. Dr. Barnes indicated that he
discussed possible arthroscopic surgery with appellant.
By decision dated October 19, 2005, the Office denied appellant’s claim for wage-loss
compensation on the grounds that the medical evidence did not establish that he was disabled
from February 23 to September 12, 2005 due to his November 22, 2004 employment injury. The
Office noted that appellant returned to full duty and performed his job until March 18, 2005
when he stopped work due to a RIF. It stated that appellant was still entitled to medical benefits
for his accepted medical conditions.4
LEGAL PRECEDENT
Appellant has the burden of proving by the preponderance of the reliable, probative and
substantial evidence that he was disabled for work as the result of an employment injury.5
Monetary compensation benefits are payable to an employee who has sustained wage loss due to
disability for employment resulting from the employment injury.6 Whether a particular
employment injury causes disability for employment and the duration of that disability are

1

A condition referred to with the abbreviation “SLAP” which stands for “superior labral anterior posterior.”

2

Telephone memoranda dated October 18 and 19, 2005 indicated that appellant lost his position on March 18,
2005 because of an employing establishment reduction-in-force (RIF), not due to his employment injury.
3

On October 11, 2005 Dr. Barnes stated that appellant’s work restriction of no use of his left arm was in effect as
of April 7, 2005. Appellant indicated in an undated statement that his regular job did not require use of his left arm.
4

Appellant submitted additional evidence subsequent to the Office decision of October 19, 2005. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
5

David H. Goss, 32 ECAB 24 (1980).

6

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

2

medical issues which must be proved by a preponderance of reliable, probative and substantial
medical evidence.7
Section 10.5 (x) of the Office regulation8 states:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn (except when such withdrawal occurs
for reasons of misconduct, nonperformance of job duties or a RIF), or when the
physical requirements of such an assignment are altered so that they exceed his or
her established physical limitations.”
ANALYSIS
The Office accepted that appellant sustained a left rotator cuff strain and sprain and left
superior glenoid labrum lesions as a result of the November 22, 2004 employment injury.
The medical evidence is not sufficient to establish that appellant’s total disability from
February 23 to September 12, 2005 was causally related to his November 22, 2004 employment
injury. Dr. Barnes found that appellant could return to regular work with the restriction of no use
of his left arm. As noted, appellant indicated in a written statement that his regular job did not
require use of his left arm. Dr. Barnes stated that appellant had left shoulder pain with overhead
activity and internal rotation and also experienced left arm pain posteriorly and laterally. He did
not find that appellant was totally disabled from February 23 to September 12, 2005 due to the
November 22, 2004 injury, accepted left rotator cuff strain and sprain and left superior glenoid
labrum lesions. Additionally, two conditions diagnosed by Dr. Barnes, left shoulder adhesive
capsulitis and subacromial impingement syndrome, are not conditions accepted by the Office as
related to the November 22, 2004 employment injury. For these reasons, the medical evidence is
not sufficient to establish that appellant was totally disabled from February 23 to September 12,
2005 as a result of his November 22, 2004 employment injury.
Section 10.515 of the Office regulation9 provides:
“If an employee can resume regular [f]ederal employment, he or she must do so.
No further compensation for wage loss is payable once the employee has
recovered from the work-related injury to the extent that he or she can perform

7

Edward H. Horten, 41 ECAB 301 (1989).

8

20 C.F.R. § 10.5(x).

9

20 C.F.R. § 10.515.

3

the duties of the position held at the time of injury, or earn equivalent wages.”
(Emphasis added.)
The record shows that appellant resumed his regular employment. Although he had a
work restriction against using his left arm, appellant recovered from his November 22, 2004
employment injury to the extent that he could perform the duties of the position held at the time
of injury; a position which, as appellant indicated, did not require use of his left arm. Appellant
performed his regular work until March 18, 2005 when he lost his position due to a RIF.
Pursuant to section 10.515, appellant is not entitled to compensation for total disability from
February 23 to September 12, 2005.
In its October 19, 2005 decision, the Office found that appellant returned to work in a
light-duty position. It determined that he was not entitled to compensation based on section
10.509 of the implementing regulation which provides:
“(a) In general, an employee will not be considered to have experienced a
compensable recurrence of disability as defined in section 10.5(x) merely because
his or her employer has eliminated the employee’s light-duty position in a
reduction-in-force or some other form of downsizing. When this occurs, [the
Office] will determine the employee’s wage-earning capacity based on his or her
actual earnings in such light-duty position if this determination is appropriate on
the basis that such earnings fairly and reasonably represent the employee’s wageearning capacity and such a determination has not already been made.
“(b) For the purposes of this section only, a light-duty position means a classified
position to which the injured employee has been formally reassigned that
conforms to the established physical limitations of the injured employee and for
which the employer has already prepared a written position description such that
the position constitutes ‘regular’ [f]ederal employment.”10
The evidence shows that appellant returned to his regular position following his
November 22, 2004 employment injury, not a light-duty position for which the employing
establishment had prepared a written light-duty job description. Therefore, section 10.509 does
not apply in appellant’s case.
On appeal, appellant stated that Dr. Barnes had recommended further treatment for his
left shoulder conditions and indicated that the full extent of his injuries was not determined until
after the RIF. However, as noted, the Office has not terminated appellant’s medical benefits for
his accepted conditions. The Office’s October 19, 2005 decision does not preclude appellant
from requesting authorization from the Office for medical treatment for his accepted left
shoulder conditions.

10

20 C.F.R. § 10.509.

4

CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he was
totally disabled from February 23 to September 12, 2005 due to his November 22, 2004
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 19, 2005 is affirmed as modified.
Issued: February 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

